957 So.2d 537 (2006)
Fredrick D. WOODS
v.
STATE of Alabama.
CR-02-1959.
Court of Criminal Appeals of Alabama.
November 3, 2006.
Joseph G. Block, Brian L. Flack, and Damon W.D. Wright, Washington, D.C.; and Michael P. Hanle, Birmingham, for appellant.
William H. Pryor, Jr., and Troy King, attys. gen., and Stephen Shows, asst. atty. gen., for appellee.

On Remand from the Alabama Supreme Court
BASCHAB, Judge.
In accordance with the Alabama Supreme Court's opinion in Ex parte Woods, 957 So.2d 533 (Ala.2006), we reverse the circuit court's judgment and remand this case for proceedings that are consistent with that opinion.
REVERSED AND REMANDED.
McMILLAN, P.J., and COBB, SHAW, and WISE, JJ., concur.